—In an action for a judgment declaring, inter alia, that the defendant State Farm Insurance Company is obligated under policy number A 767-081-32 to indemnify the plaintiff for injuries she sustained in an automobile accident, the defendant State Farm Insurance Company appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated March 31, 1998, which, upon submission of an agreed statement of facts, declared, inter alia, that it did not timely disclaim coverage under policy number A 767-081-32 and that this policy and another policy shall contribute ratably for a combined maximum of $100,000.
Ordered that the judgment is reversed, on the law, with costs, and it is declared that State Farm Insurance Company timely disclaimed coverage under policy number A 767-081-32, and that this policy does not provide coverage for any liability incurred by Antenogenes Baez arising out of an accident which occurred on April 27, 1990.
State Farm Insurance Company timely disclaimed coverage under policy number A 767-081-32 (see, Silk v City of New York, 203 AD2d 103; Brabender v Northern Assur. Co., 65 F3d 269). The plaintiffs received sufficient notice of the disclaimer (see, e.g., Utica Fire Ins. Co. v Spagnolo, 221 AD2d 921; Miranda v Aetna Cas. & Sur. Co., 51 AD2d 1035), and the reason therefor (see, Allen v Commercial Union Ins. Co., 232 AD2d 949; cf., Handelsman v Sea Ins. Co., 85 NY2d 96). S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.